Citation Nr: 1009001	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for dizziness.  

2.  Entitlement to service connection for anorexia, nausea, 
somatization disorder weight loss.  

3.  Entitlement to service connection for chronic fatigue.  

4.  Entitlement to an increased initial evaluation for 
seronegative spondyloarthropathy with polymyositis, currently 
rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2001 to February 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in July 2006, a statement of 
the case was issued in January 2007, and a substantive appeal 
was received in March 2007.  

The July 2005 rating decision also denied service connection 
for blurry vision, but this benefit was subsequently granted 
by rating decision in September 2009.  The issue of service 
connection for blurry vision is therefore no longer in 
appellate status. 

The issue of an increased initial evaluation for seronegative 
spondyloarthropathy with polymyositis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not experience any current pathology 
related to dizziness.

2.  The Veteran does not experience any current anorexia, 
nausea, somatization disorder weight loss.  

3.  The Veteran does not experience any current chronic 
fatigue syndrome.  


CONCLUSIONS OF LAW

1.  Dizziness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Anorexia, nausea, somatization disorder weight loss were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2005.  In March 2008, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, service connection is not warranted 
in the absence of proof of current disability.  

Dizziness

Factual Background & Analysis

There are no service treatment records referencing complaints 
or findings of dizziness.  

The Veteran underwent a VA examination in April 2005.  He 
reported dizziness.  Following physical examination, the 
examiner diagnosed dizziness, secondary to medications, 
resolved or nearly resolved.  

The Veteran underwent another VA examination in August 2009.  
He stated that dizziness first began in late 2004.  He 
reported a sensation of lightheadedness or dizziness when in 
an elevator that was going up.  He stated that, starting in 
2005, he began to notice short episodes of lightheadedness 
when getting up rapidly, or occasionally when just standing 
up.  

Following physical examination, the examiner noted that, on a 
more likely than not basis, there is no evidence of pathology 
related to dizziness.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim of service connection for 
dizziness.  The only medical evidence supporting an 
underlying basis for the Veteran's complaints consists of the 
opinion of the April 2005 examiner.  That examiner, however, 
specifically attributed the dizziness to an acute cause, 
namely medications, and concluded that the dizziness had 
resolved or was almost resolved.  The August 2009 examiner 
concluded that the Veteran had no underlying pathology to 
account for his reported dizziness. 

In short, there is no medical evidence of a chronic pathology 
to account for the Veteran's reported dizziness.  The Board 
is mindful of the decision in McLain v. Nicholson, 21 Vet. 
App. 319 (2007), in which the United States Court of Appeals 
for Veterans Claims (Court) held that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication.  In this case, however, the 
evidence as a whole demonstrates that the Veteran has never 
had a chronic pathology to account for his dizziness.  At 
most, his dizziness was attributed to the situational cause 
of using particular medications, and apparently resolved when 
he altered his medication use.
 
The Board has considered the Veteran's own lay statements to 
the effect that dizziness was due to service.  Although in 
some circumstances a layperson is competent to diagnose a 
disorder and to relate a disorder to service, see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Board finds 
that the determination of whether a symptom is a 
manifestation of a disorder, and also whether such a disorder 
is related to service are clearly matters falling within the 
purview of medical professionals, and not laypersons.  Even 
assuming the Veteran were competent to provide opinions on 
both accounts, the Board finds that his opinions are 
outweighed by those of the medical examiners, who clearly 
have substantially more training and experience  in 
diagnosing and determining the etiology of disorders such as 
those manifested by the symptoms of dizziness.

In sum, there is not such a state of approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision for the issue adjudicated by 
this decision.  38 U.S.C.A. § 5107(b).

Anorexia, Nausea, Somatization Disorder Weight Loss

Factual Background & Analysis

A May 2004 service Medical Examination Board reflects that 
the Veteran reported recent weight loss due to anorexia and 
nausea, associated with attacks of hip pain.  

The Veteran underwent a VA examination in April 2005.  He 
reported anorexia and weight loss.  The examiner noted that 
the Veteran had not lost weight.  

There are no other post-service treatment records related to 
anorexia, nausea, somatization disorder weight loss.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim of service connection for 
anorexia, nausea, somatization disorder weight loss.  Based 
on the objective findings in the April 2005 VA examination, 
there is no evidence of weight loss.  The Veteran has not 
identified or submitted any medical evidence which shows any 
current anorexia, nausea, somatization disorder weight loss.  

The Board has considered the Veteran's own lay statements to 
the effect that anorexia, nausea, somatization disorder 
weight loss were due to service.  As with the dizziness 
discussed in the prior section, the Board finds that the 
matter of whether any anorexia, nausea, somatization disorder 
weight loss is related to an injury, disease, or event of 
service origin is clearly a matter more suited to the realm 
of medical expertise.  The Board finds the Veteran is not 
competent to offer such an opinion as to the claimed disorder

In short, there is not such a state of approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision for the issue adjudicated by 
this decision.  38 U.S.C.A. § 5107(b).

Chronic Fatigue

Factual Background & Analysis

A May 2004 service Medical Examination Board reflects that 
the Veteran reported general fatigue over the previous year 
and a half, secondary to hip pain.  

The Veteran underwent a VA examination in April 2005.  He 
reported fatigue since 2002, correlated with joint problems.  
He stated that he did not feel fatigue on days when he slept 
for 8 hours the previous night.  Following physical 
examination, the examiner noted that chronic fatigue was just 
an expression of the Veteran's spondyloarthropathy, and 
occurred if he did not get adequate sleep, and that the 
chronic fatigue was otherwise not significant.  

The Veteran underwent another VA examination in August 2009.  
He reported chronic fatigue syndrome since 2004, which 
progressed gradually.  Following physical examination, the 
examiner noted that there was no pathology to render a 
diagnosis.  The examiner noted that the Veteran did not have 
both of the primary criteria for chronic fatigue syndrome or 
at least six of the ten secondary criteria.  With regard to 
the secondary criteria, the Veteran had migratory joint 
pains, generalized muscle aches or weakness, 
neuropsychological symptoms and sleep disturbance.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim of service connection for chronic 
fatigue syndrome.  Based on the objective findings in the VA 
examinations, there is no evidence of chronic fatigue 
syndrome.  The Veteran has not identified or submitted any 
medical evidence which shows any current chronic fatigue 
syndrome.  

The Board has considered the Veteran's own lay statements to 
the effect that chronic fatigue syndrome was due to service.  
As in the prior sections, the Board is of the opinion that 
the matter of diagnosis or etiology of a disorder such as 
chronic fatigue syndrome is not susceptible of lay opinion, 
although a Veteran certainly can related feelings of fatigue.  
This is supported by the fact that medical examiners have 
considered the fatigue complaints, but have specifically 
noted that his complaints do not meet the criteria accepted 
by medical professionals to warrant a diagnosis.  The Veteran 
is not competent to offer an opinion in this case concerning 
chronic fatigue syndrome.

In conclusion, there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision for the issue 
adjudicated by this decision.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for dizziness is denied.  

Service connection for anorexia, nausea, somatization 
disorder weight loss is denied.  

Service connection for chronic fatigue syndrome is denied.  


REMAND

The Board notes that in a February 2008 statement, the 
Veteran indicated that his service-connected disabilities 
have impaired his skills or ability to be gainfully employed.  
After advising the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for establishing 
entitlement to an extra-schedular evaluation for seronegative 
spondyloarthropathy with polymyositis, the RO should consider 
whether the Veteran's case should be forwarded to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for seronegative 
spondyloarthropathy with polymyositis.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim for 
an increased rating for seronegative 
spondyloarthropathy with polymyositis, 
which tends to show marked interference 
with employment and/or frequent 
hospitalization due to this disability.  
He should be advised further that such 
evidence can include documentation 
demonstrating the amount of time he has 
lost from work specifically as a result 
of this disability.  A copy of this 
notice letter should be included in the 
claims file.

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of increased rating for seronegative 
spondyloarthropathy with polymyositis.  
The Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


